Re

S. PERMIS NORD Mi ÉDENINE

CONTR AT DE PARTAGE

DE -PRODUE TION
te © L'ENTREPRISE TUNISIENNE -
| D'ACTIVITES PETRGLIERES

(ETAP).

.

H3S OIL COMPANY

ANNEXE D

unis: cer Juillet
, +

Et.

x

-{PREAMBULE
£ :

ARTICLE 1*

ARTICLE 2:

ARTICLE 3°

ARTICLE 4°

ARTICLE Se
Fa

ARTICLE 6*

‘ARTICLE 7°

ARTICLE

ARTICLE

ARTICLE
ARTICLE

ARTICLE

‘: ‘ARTICLE

ARTICLE
ARTICLE

ARTICLE

ARTICLE
ARTICLE
ARTICLE
ARTICLE
ARTICLE

ARTICLE

re

17°
18°
19°
20°
21°
22°

DEFINITIONS

OBJET

DATE D’EFFET ET DUREE DU CONTRAT

L'ENTREPRENEUR

IMPOTS, DROITS, TAXES ;
COMITE CONJOINT DE GESTION

PROGRAMME DE TRAVAUX ET DE DEPENSES DURANT LA
PERIODE D'EXPLORATION

DECOUVERTE COMMERCIALE

DEVELOPPEMENT D’UNE OU PLUSIEURS DECOUVERTE
COMMERCIALES À LA DEMANDE DE L'ETAT TUNISIEN

RECOUVREMENT DES DEPENSES

PARTAGE DE PRODUCTION

CESSION AU MARCHE LOCAL

DETERMINATION DU PRIX DU PETROLE ET DU GAZ
DISPOSITIONS PARTICULIERES AU GAZ

DIPOSITIONS PARTICULIERES AUX EAUX SOUTERRAINES
PROPRIETE

COMPTABILITE DE L'ENTREPRENEUR

CONTROLE DES CHANGES

ARCHIVES DES OPERATIONS

ACCES AUX TRAVAUX PAR LES REPRESENTANTS DE L’ETAP
EMPLOI DU PERSONNEL DANS LES OPERATIONS PETROLIERES

Wow

ACHATS ET FOURNITURES

“te
«2

ARTICLE 23°
ARTICLE 24°
ARTICLE 25°
ARTICLE 26°
ARTICLE 27°
ARTICLE 28+
ARTICLE 29°

ASSURANCES ET RESPONSABILITES
LOIS ET REGLEMENTS

CESSION

FORCE MAJEURE

ARBITRAGE

STATUT DES PARTIES
DISPOSITIONS DIVERSES

ANNEXE : ACCORD COMPTABLE
ENTRE LES SOUSSIGNES :

L'ENTREPRISE TUNISIENNE D'’ACTIVITES PETROLIERES ci-après dénommée
“ETAP" ou le “le Titulaire”, Etablissement Public à Caractère Industriel et
Commercial ayant son siège à Tunis, 27, Bis Avenue Khéredine Pacha,
représentée aux fins des présentes par son Président Directeur Générai,
Monsieur Abdelwaheb Kesraoui

D'une part

Et

HBS OIL COMPANY(ci-après dénommée “H.B.S” ou “l’Entrepreneur”),
Société à Responsabilité Limitée, ayant son siège social au 66, Rue Maaouia Ibn
Soufiane Menzah VI, représentée par son gérant, Monsieur Hédi Bouchamaoui
dûment mandaté pour signer ce Contrat.

D'autre part,
IL_EST PREALABLEMENT EXPOSE CE QUI SUIT :

1°+ Considérant que l’ETAP est en droit d'obtenir de l'AUTORITE CONCEDANTE «“n
Permis de recherche exclusif, couvrant tout le périmètre visé à l’article 2
(PERMIS NORD MEDENINE) et que l’'ETAP est en droit, conformément aux
dispositions de l'Article 9 du Décret-loi, N° 85-9 en 14 Septembre 1985 tel que
modifié par la Loi N° 87-9 du 6 Mars 1987 (Loi Pétrolière) et de la loi N° 90-56 du
18 Juin 1990, d'obtenir une ou plusieurs Concessions d'Exploitation dérivées de
ce Permis ;

2° Considérant que l’'ETAP est en droit, conformément à l’ article 35 et 36 du
Décret-Loi N° 85-9 du 14 Septembre 1985 tel que modifié par la loi N° 87-9 du
6 Mars 1987(Loi Pétrolière) et de la loi N° 90-56 du 18 Juin 1990 de conclure un
Contrat de Partage de Production avec l'Entrepreneur possédant les ressources
financières et l'expérience technique nécessaires ;

m

Considérant que l'Entrepreneur possède les ressources financières et
l'expérience technique nécessaires pour conduire les Opérations Pétrolières, et
que l'ETAP et l'Entrepreneur désirent conclure un Contrat concernant
l’Exploration, l'Appréciation, le Développement, l'Exploitation et la Production
de Pétrole et/ou Gaz dans le Permis visé à l'Article 2 et les Concessions en
dérivant.

IL A ETE CONVENU ET CONCLU ENTRE LES PARTIES CE QUI SUIT :

ARTICLE 1: DEFINITIONS
1-1 “Exploration” ou “Opérations d'Exploration” signifie la recherche de pétrole et

de gaz par méthodes géologiques, géophysiques ou autres et le forage de
puits d'exploration ainsi que toute activité en relation avec les, ou en
préparation des opérations précitées et tous travaux de traitement ou
d’Appréciation s'y rapportant, y compris les études techniques et économiques
de faisabilité pouvant être conduite en vue de déterminer si une découverte
d'hydrocarbures constitue une Découverte Commerciale.

PTS

À.
1°2 “Développement” ou “Opérations de Développement” signifie le forage de
puits autres que des puits d'Exploration, la construction et la mise en place
d'équipements, de conduites, d'installations, d'usines, de réseaux etc ..., à
l'intérieur et à l'extérieur du Permis ainsi que les Concessions en dérivant,
requis pour réaliser l'extraction, le traitement, le transport, le stockage et
l'enlèvement au point d'exportation ou de livraison de pétrole et/ou de gaz,
ainsi que pour le recyclage de la Production ou pour autre projet de
récupération, secondaire ou tertiaire y compris la production préliminaire, les
essais et autres activités en relation avec l’une quelconque des opérations
précitées, menées avant la date de commencement de le Production
Commerciale.

1°+3 “Production” signifie l'extraction et la mise à disposition d'hydrocarbures,
ainsi que les Opérations de Développement complémentaire et autres travaux
ou services s’y rattachant.

“Production C jale” ou “Qnérati P jon C (arr où
“Exploitation” signifie toute activité réalisée dans le Permis et/ou les
Concessions après la date de la Découverte Commerciale en vue de l'extraction,
du traitement, du transport, du stockage et de l'enlèvement au
point d'exportation ou de iivraison du Pétrole, ainsi que tous travaux et
activités s'y rattachant, y compris les opérations d'amélioration de la
récupération telles que le recyclage, la recompression, le maintien de pression
ou l'injection d’eau, mais à l'exclusion des travaux de remise en état après
abandon du champ.

1°5 “Découverte Commerciale” ou Découverte Exploitable”, ou “

i i ” au sens de l’article 9 (b) de la Loi Pétrolière,
signifie découverte d’un ou plusieurs gisement (s) dont le plan de
développement tel que défini par l’article 10 de la dite loi, et après son
examen par le Comité Conjoint de Gestion tel que mentionné dans l'Article 8
du présent Contrat, démontre que les investissements nécessaires pour la
mise en production du gisement et les frais d'exploitation sont justifiés
économiquement.

1°6 “Date de Découverte Commerciale” signifie la date citée à l’article 8, parag. 5

du présent Contrat.

1-4

1°7 “Hydrocarbures” signifie pétrole brut liquide de différentes densités,
asphalte, gaz et autres substances hydrocarbonées pouvant être découvertes
et produites, ou autrement obtenues et récupérées dans le Permis et les
Concessions en dérivant objet du présent Contrat,ainsi que toutes substances
pouvant en être extraites.

1°8“Gisement” signifie un piège contenant une accumulation naturelle et
continue d'hydrocarbures, délimité par de la roche imperméable et/ou des
barrières d'eau et caractérisé par un système de pressions naturelles, ce
dernier étant affecté dans l’ensemble du piège lors de la production
d'hydrocarbures dans une partie de ce même piège.

CS ju signifie l’une quelconque ou toutes les Opérations
d'Exploration, d’Appréciation, de Développement, de Production, de Production
Commerciale et d’ Abandon, conduites en vertu du présent Contrat.

Fe ”
1°10“Pétrole” signifie tout hydrocarbure produit dans le Permis et les

Concessions en dérivant et qui se trouve à l’état liquide aux conditions
atmosphériques ou qui est extrait du gaz dans une installation y compris par
distillation ou condensation.

“Gaz” signifie gaz naturel aussi bien associé que non associé, et l’un
quelconque de ses éléments constituants produits à partir de n'importe quel
puits situé dans le Permis et les Concessions en dérivant et toutes
substances non-hydrocarbonées s’y trouvant incluses y compris le gaz
résiduel.

“Baril” équivaut à quarante deux (42) gallons des Etats Unis d'Amérique,
mesuré à l'état liquide rapporté aux conditions standards, telles que
définies par l'Américain Petroleum Institute.

“Date d'effet” signifie la date de Publication au Journal Officiel de la
République Tunisienne de l'Arrêté institutif du Permis, sous réserve de
l'approbation de la Convention et de ses annexes par loi.

“Trimestre” signifie une période de trois mois calendaires commençant
respectivement le ler janvier, le ler avril, le ler juillet, ou le ler octobre de
chaque année.

“Année” signifie une période de douze (12) mois calendaires selon le
calendrier grégorien.

“Société ou Organisme Affilié” : désigne :

a) Toute société ou organisme dans les assemblées desquelles l'Entrepreneur
détient directement ou indirectement plus de cinquante pour cent (50%)
des droits de vote,

ou

b) Toute société ou organisme détenant, directement ou indirectement plus
de cinquante pour cent (50%) des droits de vote dans les assemblées de
l'Entrepreneur.

ou

c) Toute société ou organisme dans les assemblées desquelles plus de
cinquante pour cent (50%) des droits de vote sont détenus directement
ou indirectement par une ou plusieurs sociétés affiliées à l'Entrepreneur,
au sens des alinéas a) et b) ci-dessus, ensemble ou séparément.

. *Exploration”, “Dé lécsdioutes
Opérations de Développement” et “Dépenses liées à toutes Opérations de
Production et Production Commerciale” sont définies dans la “Procédure

Comptable”, Annexe au présent Contrat.

“Concession” - celle-ci doit couvrir une Découverte Commerciale
d’'Hydrocarbures de même qu'elle doit être d’un seul tenant.

“Loi Pétrolière” - signifie le Décret Loi N° 85-9 du 14 Septembre 1985, tel
que modifié par la loi N° 87-9 du 6 Mars 1987 et la loi N° 90-56 du 18 Juin 1990.
1-20 “Convention” désigne la Convention et ses Annexes portant Autorisation de

Recherche et d'Exploitation de Substances Minérales du 2ème groupe dans le
Permis NORD MEDENINE, conclue entre l'Etat Tunisien d’une part, l'ETAP et
HBS d'autre part, et à laquelle est annexé le présent Contrat et son Annexe qui
en font partie intégrante.

1°21 “Partie, ou “Parties” désigne l’un ou l’autre, ou les deux signataires du
présent Contrat.

1°22 “Période Initiale d'Exploration”, ou Première Période de Validité du Permis”,
signifie une période de quatre années à dater de la Date d’Effet.

1-23 “Appréciation”, ou “Travaux d’Appréciation”, signifie toutes opérations
d'exploration réalisées pour déterminer l'étendue d’un gisement
conformément à l'Art. 9 du Décret-Loi N°85/9 du 14 Septembre 1985.

1°24 “Abandon” signifie la fermeture d'un puits pour quelque raison que ce soit et
la récupération de tous tubes, installations de production ou autres.

ARTICLE 2 :OBJET

Le présent Contrat a pour objet l’Exploration et l’Exploitation d'Hydrocarbures
liquide et gazeux dans le cadre du Permis NORD MEDENINE et les Concessions en
dérivant .

ETAP a déposé auprès de la Direction Générale des Mines le 06 Avril 1993, une
demande de Permis de Recherche d’'Hydrocarbures conformément aux dispositions
légales et notamment au Titre 6 de la Loi Pétrolière. Ce Permis sera attribué à ETAP
laquelle a conclu avec l’Entrepreneur le présent Contrat de Partage de Production.
ETAP et l'Entrepreneur seront liés comme prévu dans l'Article 36 de la Loi
Pétrolière. Le Permis demandé est dit “PERMIS NORD MEDENINE”.

ETAP s'engage à utiliser les services de l'Entrepreneur pour les Opérations
Pétrolières dans le Permis et Concession (s) en dérivant, sauf renonciation expresse
de la part de l’Entrepreneur.

L'Entrepreneur s'engage à financer, à son risque exclusif, la totalité des Opérations
Pétrolières, et sera assujetti dans le cadre de la réalisation de ses travaux sur le
Permis et les Concessions en dérivant, aux dispositions de la Convention et de ses
Annexes.

ARTICLE 3 : DATE D’EFFET ET DUREE DU CONTRAT

3+1 Le présent contrat entrera en vigueur dès la date d'effet, telle que définie
dans l’article 1 parag. 13 ci-dessus.

3°2 Le présent Contrat est conclu pour toute la durée de validité du Permis Nord
Medenine et de toute (s) Concession (s) d'Exploitation en dérivant y compris
leur renouvellement et prorogation et/ou l’accomplissement par chacune des
Parties de leurs droits et obligations découlant du présent Contrat.

3°3 Toute demande faite par le Comité Conjoint de Gestion à l’ETAP, de

renouvellement, d'extension ou de prorogation de validité du Permis, doit
parvenir à l’'ETAP un mois avant la date limite de dépôt de ladite demande.

pre 7
3°5

3-6

Durant la phase d'Exploration, l'Entrepreneur peut à tout moment et sur
préavis de trois mois, notifier, à l'ETAP qu'il met fin aux opérations
d'Exploration, à la condition que l’Entrepreneur remplisse ses obligations

contractuelles afférentes à la période de validité du Permis,telles qu'elles sont

stipulées à l’article 7 ci-dessous,au cas où une telle notification intervient au
cours de la dite première période.

Sous la condition ci-dessus stipulée, l’Entrepreneur sera libéré de toute
obligation et n'encourra aucune pénalité quelle qu’en soit la nature.

Durant la phase d'Exploitation, et sous réserve que l’'Entrepreneur ait
rempli ses obligations contractuelles, il pourra à tout moment et sur préavis
de trois (3) mois, notifier à l'ETAP qu'il met fin aux Opérations
Pétrolières dans une Concession. De ce fait, ETAP et l’Entrepreneur seront
libérés de toute obligation de quelque nature que ce soit.

Toute résiliation doit intervenir dans le cadre de l'Article 24, parag. 2 du
présent Contrat.

ARTICLE 4 : L'ENTREPRENEUR

4.1

43

Sauf renonciation expresse de l’Entrepreneur, ETAP confiera la totalité des
Opérations Pétrolières dans le Permis et la (les) Concession (s) exclusivement
à l'Entrepreneur, lequel s'engage à préparer et à exécuter ces opérations
conformément aux dispositions de la Loi Pétrolière et de la loi N° 90-56 du
18 Juin 1990, de la Convention et du présent Contrat, et aux programmes et
budgets approuvés par le Comité Conjoint de Gestion visé à l'Article 6, et en
accord avec les pratiques généralement d'usage dans l'Industrie Pétrolière
Internationale.

l'Entrepreneur supportera, paiera et aura droit de comptabiliser la totalité
des dépenses effectuées dans le cadre des Opérations Pétrolières.

L'Entrepreneur a le droit de recouvrer, dans la limite des règles de partage
définies ci-après. la totalité des dépenses engagées dans le cadre du présent
Contrat conformément aux dispositions de l’article 10 ci-après, de même qu'il
sera rénuméré au moyen de la part de Pétrole ou Gaz de Partage lui revenant
conformément aux dispositions de l’article 11 ci-après.

L'Entrepreneur peut faire appel, pour la préparation et l'exécution des
Opérations Pétrolières, aux personnels, services, matériaux et équipements
de ses Sociétés Affiliées ainsi qu’à tout entrepreneur ou sous-traitant
approprié, conformément aux dispositions de la Loi Pétrolière, de la
Convention, et des articles 21 et 22 du présent Contrat.

L'Entrepreneur pourra demander à ETAP, avant l'expiration de chaque
période de validité du Permis, de déposer auprès de l’Autorité Concédante,
une demande d'extension ou renouvellement du Permis. Sous la seule
condition que l’Entrepreneur ait respecté les obligations de l'Article 7,
paragraphe 2. ETAP est tenue de satisfaire une telle demande dans les délais
prescrits.

L'’Entrepreneur conduira toutes les opérations avec diligence, selon les règles

de l’art appliquées dans l'Industrie Pétrolière Internationale, de manière à
réaliser une récupération optimale des ressources naturelles découvertes dans

le Permis.
2 {
ARTICLE $ : IMPOTS,DROITS,TAXES

Les droits, taxes, impôts, tarifs et redevances dûs ou payables au titre du présent
Contrat seront acquittés conformément aux dispositions des articles 3 et 4 de la
Convention.

l'Entrepreneur ne sera en aucun cas responsable du paiement des droits, taxes et
impôts pris en charge totalement par ETAP. La part de Pétrole ou de Gaz revenant à
l'Entrepreneur conformément aux Articles 10 et 11 du présent Contrat sera donc
enlevée et exportée en exonération de tous impôts, droits et taxes fiscales ou
parafiscales, à l'exception de la Redevance sur les Prestations Douanières (RPD).

Il sera de même s'il décide d’écouler tout ou une partie de la production sur le
marché local ; dans ce dernier cas il sera, exonéré de la RPD.

L'Entrepreneur est exonéré de tous droits, redevances et impôts, directs ou

indirects, déjà existants ou qui seront créés par l'Etat Tunisien ou tout autre

collectivité publique, autres que ceux mentionnés à l'Article 3 de la Convention.

ARTICLE 6 : COMITE CONJOINT DE GESTION

6*1 ETAP et l’Entrepreneur formeront dès la Date d’Effet du présent Contrat,
un Comité Conjoint de Gestion, ci-après dénommé “Comité”, composé de deux
représentants de l'ETAP et de deux représentants de l'Entrepreneur. Chaque
représentant disposera du droit de vote à concurrence d’une voix. Un des
représentants de l'Entrepreneur sera nommé Président du dit Comité.

6*°2 Le Comité est chargé du contrôle des Opérations Pétrolières menées en vertu
du présent Contrat.

A ce titre, il est, notamment, seul habilité à examiner et statuer sur :

* Les programmes annuels de travaux et budgets, y compris les révisions de
ceux-ci et les dépenses imprévues, en tenant compte de ce qui est dit au
paragraphe 6-+9 ci-après.

* Le choix des lieux, date, nature et profondeur des forages ainsi que du
nombre de ces forages conformément aux engagements de l’Entrepreneur,

* Le choix des zones d'extension de la superficie du Permis, ou de sa durée,

* La présentation des plans de développement dans le cadre des délais
légaux fixés par la Loi Pétrolière,

* L'opportunité du développement d’un Gisement donné eu égard aux
conditions économiques internationales,

* Toute étude relative aux Opérations Pétrolières.

<«.
6°3

L'Entrepreneur communiquera au Comité dans un délai raisonnable tous
documents et informations relatifs aux sujets définis ci-dessus et à tous
autres sujets d'importance en rapport avec les Opérations Pétrolières.

Le Comité sera réuni tous les Trimestres et à la requête de l'une des deux
Parties par notification donnée à l’autre Partie au moins vingt (20) jours à
l'avance. En cas de circonstances nécessitant une action urgente, une durée
de notification plus courte mais d’au moins trois (3) jours pourra être fixée.
La notification doit spécifier la date proposée, le lieu et l’ordre du jour de la
réunion. Les décisions du Comité peuvent être arrêtées sans tenue de réunion
si tous les représentants des deux Parties notifient leur consentement
conformément aux stipulations de l’Article 29 ci-après.

Les réunions du Comité se tiendront à Tunis, ou à tout autre endroit en
Tunisie, fixé par la Partie qui émet la convocation.

La présence d'au moins trois membres est nécessaire à la validité des
délibérations. Chaque membre peut voter par procuration écrite et signée en
faveur d’un autre membre du Comité. ETAP et l’Entrepreneur pourront
désigner également à tout moment un membre suppléant ou un remplaçant ;
ce droit pourra être exercé par notification écrite ou par télex adressé à
l'autre Partie. En cas d'absence ou incapacité d’un membre du Comité, son
remplaçant assumera automatiquement les droits et obligations du membre
absent ou frappé d'incapacité.

a) Les décisions suivantes seront prises à l'unanimité des membres du
Comité : Programmes annuels de travaux, et budgets correspondants, y
compris les révisions de ceux-ci, à l'exception des programmes annuels de
travaux minimum, visés à l'Article 7, parag. 2.

Au cas où l'unanimité requise ne pourrait être dégagée, une deuxième
réunion se tiendra dix (10) jours après la date de la tenue de la lère
réunion durant laquelle l'unanimité n'a pas été obtenue et la Partie
opposante devra remettre au Comité une contre proposition justifiant sa
position.

Dans l'hypothèse où le désaccord persisterait, une ultime réunion aurait
lieu avec la participation de l'AUTORITE CONCEDANTE.

Si le désaccord persiste concernant notamment des travaux de forage ou
autres travaux à l'exception des travaux minimum, le programme proposé
par la (les) Partie (s), ci-après appelée (s) “Partie Désireuse”, sur lequel a
eu le dit désaccord pourra (ont) engager les dits travaux à ses(leurs)
charges et risques selon les principes et conditions suivants :

- La réalisation des dits travaux ne doit en aucun cas retarder on entraver
l'exécution de tout programme de travaux approuvé par le Comité ;

- Toute production résultant de l'exécution des dits travaux sera la
propriété de la Partie Désireuse jusqu’à la date où la valeur de cette
production (après déduction de la quantité des hydrocarbures
éventuellement utilisés dans les Opérations Pétrolières, ainsi que des
coûts d'exploitation et des frais de transport) calculée conformément
à l'Article 13 ci-dessous, sera égale à Cinq Cent pour Cent (500%) du coût
des dits travaux à partir de la dite date, le partage de la production sera
effectué dans le cadre des dispositions prévues dans les Articles 10 et 11

ci-dessous.
a À :
6+8

- Dans le cas où des dits travaux ne résultent pas de production, la Partie
Désireuse ne pourra pas en aucun cas recouvrer les dépenses engagées
lors de leur réalisation .

- Etant entendu que si la Partie Désireuse est le Titulaire, la réalisation des
travaux sera confiée à l’Entrepreneur et facturées selon la procédure de
l'Article 17 du Cahier des Charges.

b) Toutes les autres décisions seront prises à la majorité des voix, toutefois la
voix du Président sera prépondérante en cas de partage des voix.

ETAP et l’Entrepreneur auront le droit de se faire accompagner par des
experts ou conseillers à n'importe quelle réunion du Comité pour assister aux
discussions, d'ordre technique ou autre, comme de nécessaire.

L'Entrepreneur sera responsable, après concertation avec ETAP, de la
préparation de l'ordre du jour et des documents de travail de chaque réunion
ainsi que de la conservation des archives des réunions et décisions du
Comité. Toute documentation relative à ces réunions sera transmise à ETAP en
temps utile.

L'Entrepreneur sera autorisé à engager des dépenses non approuvées par le
Comité dans les cas suivants :

- Situations d'urgence, telles que définies dans l'Article 7 parag. 6 du
présent Contrat.

- Au titre de dépassements budgétaires, dans la limite de quinze pour cent
(15%) pour chaque rubrique budgétaire, avec un maximum de Deux Cent
Mille Dollars Américains (US $ 200.000) par cas.

Dans tous les cas, le Comité sera saisi au plus tôt, aux fins d'approbation

ARTICLE 7 : PROGRAMME DE TRAVAUX ET DE DEPENSES DURANT LA PREMIERE

pics

PÉRIODE DE VALIDITE DU PERMIS

L'Entrepreneur commencera les travaux d’Exploration au plus tard six (6)
mois après la Date d'Effet du présent Contrat sous réserve de la ratification
par l'Autorité Concédante de la Convention.

ETAP mettra à la disposition de l’Entrepreneur, à titre gratuit, toutes les
données d'Exploration, relatives au Permis, en sa possession et ce dans les
deux mois qui suivent la signature du Contrat.

L'Entrepreneur s'engage à réaliser, à sa charge et risques, les travaux et
investissements prévus à l'Article 3 du Cahier des Charges.

Dans le cadre de l’article 7, parag. 2, les dépenses liées aux Travaux
d’Appréciation seront considérées comme dépenses d'Exploration
conformément à l'article 9+a de la Loi Pétrolière et pourront donc
notamment être comptabilisées au titre des engagements financiers pour la

période considérée.
:80: A Ÿ L
7-4

7.5

7-6

Dans le mois qui suivra la Date d'Effet, l’Entrepreneur soumettra à l'examen
du Comité, un Programme de travail et un budget détaillé afférents aux
Opérations Pétrolières. La même procédure s’appliquera ultérieurement
aussi longtemps que le Contrat sera en vigueur ; les programmes et budgets
étant toutefois soumis au Comité deux mois avant le commencement de
l'Année.

Après un tel examen de la part du Comité, l'Entrepreneur pourra, s’il le juge
approprié, faire toutes modifications utiles et les soumettre ultérieurement à
l'approbation du Comité.

Tout programme de travail et tout budget soumis au Comité en application
des dispositions du présent Article 7, ainsi que tout amendement ou
modification y afférent, devront être conformes aux stipulations de cet
Article relatives aux travaux et dépenses afférents à la période d'Exploration
concernée par de tels programmes de travail et budgets.

En cas d'urgence, ce qui comprend, à titre énonciatif et non limitatif le
risque de perte de vie ou de biens et pour sauvegarder l’environnement,
l'Entrepreneur peut effectuer autant de dépenses additionnelles hors budget
que nécessaire en vue de prévenir ou de limiter un tel risque. De telles
dépenses seront considérées comme dépenses d'Exploration et seront
recouvrées conformément aux dispositions de l’article 10 ci-après.

L'Entrepreneur sera responsable de la préparation et de l'exécution du
programme de Travaux d'Exploration en accord avec les pratiques
reconnues dans l'Industrie Pétrolière Internationale.

L'Entrepreneur fournira à ETAP dans les soixante (60) jours
suivant la fin de chaque Trimestre un compte-rendu des Travaux
d'Exploration, faisant ressortir le total des dépenses par rubrique budgétaire
encourues par l'Entrepreneur durant le trimestre considéré.

ARTICLE 8 : DECOUVERTE COMMERCIALE

8°1

Chaque fois que l’Entrepreneur fera une découverte potentiellement
exploitable d’un Gisement d'Hydrocarbures qu'il souhaite évaluer, il
établira un programme de Travaux d'’Appréciation et de dépenses qu'il
soumettra au Comité.

L'Entrepreneur entamera le programme de Travaux d’Appréciation dans
un délai de trois (3) Années pour une Découverte de Pétrole et de quatre (4)
Années pour une Découverte de Gaz et au plus tard avant l'expiration de la
validité du Permis, en conformité avec la Loi Pétrolière.

L'Entrepreneur communiquera au Comité les résultats du programme de
Travaux d’Appréciation réalisé.

Le but des Travaux d'’Appréciation étant de déterminer si une découverte
potentiellement exploitable mérite d’être développée commercialement,
l’Entrepreneur s’il estime avoir fait une Découverte Commerciale, la
notifiera pour examen au Comité. Cette notification comprendra dans ce
cas, en sus des résultats des Travaux d’Appréciation, un plan de
développement du (ou des) Gisement (s) découvert (s).

“i1- us
Conformément aux dispositions de l'Article 17, alinéa f) de la Loi Pétrolière,
ce plan peut comprendre le développement conjoint des découvertes
antérieures, de Gisements qui ne sont pas commercialement exploitables
séparément, et qui peuvent être situés partiellement ou même entièrement
en dehors du Permis, à l'exception de découvertes situées dans des zones
déjà rendues à l'AUTORITE CONCEDANTE. Le plan de développement devra
contenir les éléments stipulés par l'article 10 de la Loi Pétrolière.

8-+5 ETAP fera, à la demande du Comité , sous sa responsabilité et dans les délais
prescrits par la Loi Pétrolière, toute demande de Concession auprès de
l'AUTORITE CONCEDANTE. La date à laquelle cette demande est faite sera
considérée comme date de Découverte Commerciale.

8°6 Toute demande de Concession faite par le Comité Conjoint de Gestion à
l'ETAP doit intervenir au plus tard deux mois avant l'expiration des
périodes de validité du Permis.

ARTICLE 9 : DEVELOPPEMENT D'UNE OU DE PLUSIEURS DECOUVERTES COMMERCIALES
A LA DEMANDE DE L'AUTORITE CONCEDANTE

Par dérogation aux conditions de l'Article 10 Parag. 1, au cas où durant la période
initiale de validité du Permis, l’AUTORITE CONCEDANTE demanderait à l'ETAP le
développement immédiat d'une ou de plusieurs Découvertes Commerciales et que
cette demande soit notifiée à l'Entrepreneur et agréée par le Comité Conjoint de
Gestion, l’'Entrepreneur aurait le droit d’imputer sur le ou les développements en
question toutes les dépenses liées à toutes les Opérations d'Exploration sur le Permis,
y compris celles qui pourraient être engagées postérieurement à cette découverte
durant la Période Initiale de validité du Permis.

ARTICLE 10 : RECOUVREMENT DES DEPENSES

10+°1 L'Entrepreneur aura le droit, dès le début de la Production, au
recouvrement des dépenses liées à toutes Opérations d’Exploration,
d'Appréciation et de Développement, de Production et de Production
Commerciale, par prélèvement d'un certain pourcentage du Pétrole ou du
Gaz produit et récupéré du Permis et de toute Concession d'Exploitation et non
utilisé dans les Opérations Pétrolières. Ce Pétrole ou Gaz sera ci-après
désigné par “Pétrole et/ou Gaz de Recouvrement” (Cost Oil et/ou Cost Gas)).

Les dépenses liées aux Opérations d'Exploration et d’Appréciation peuvent
être recouvrées sur toute concession issue du Permis .

L'Entrepreneur pourra constituer une provision raisonnable pour les
dépenses d’'Abandon imputables à une Concession et il est en droit de
recouvrer les dites dépenses d’Abandon comme partie du Pétrole et/ou du Gaz
de Recouvrement au moment de la constitution de ladite provision. Celle-ci
pourra être constituée pour une période raisonnable avant les opérations
d’Abandon telles que définies à l'Article 1°24 ci-dessus et ce, après accord
du Titulaire. Cet accord ne pourra être refusé que pour des motifs légitimes
et raisonnables. A la fin des Opérations d'Abandon, le Titulaire et
l’Entrepreneur régulariseront la situation et appureront les comptes au
prorata de leur propriété respective des équipements et installations.

“40:
10°2

10°3

10-+4

10-5

Les dépenses de Développement de Production et de Production
Commerciale et d'Abandon seront imputées à la Concession auquel elles
correspondent et recouvrées sur la production de la dite Concession. Au cas
où ces dépenses n’ont pas été recouvertes totalement sur la production de
leur concession, le reliquat peut être recouvré sur les concessions
ultérieures .

Les quantités de Pétrole disponibles au titre du Pétrole de Recouvrement
que l'Entrepreneur est en droit de prélever et d'en disposer pour son propre
compte pour récupérer ses dépenses sont de trente cinq pour cent (35%) de
tout le pétrole produit et récupéré des Concessions dérivant du Permis et
non utilisé dans les Opérations Pétrolières. Les quantités de Gaz disponibles
au titre de Gaz de Recouvrement que l’Entrepreneur est en droit de prélever
et d’en disposer pour son propre compte pour récupérer ses dépenses sont
de quarante cinq pour cent (45%) de tout le Gaz produit et récupéré des
Concessions dérivant du Permis et non utilisé dans les Opérations
Pétrolières.

Il est entendu que ces taux constituent un plafond annuel et que la valeur
de la quantité de Pétrole ou de Gaz ainsi prélevée pour une année déterminée
ne saurait excéder le montant effectif des dépenses recouvrables.

Toutes les dépenses réalisées en relation avec les Opérations Pétrolières
seront recouvrées par l'Entrepreneur sans être productives d'intérêts et
sans application d'un cœæfficient d'actualisation.

Toutefois les charges d'intérêts sur les Dépenses de développement et pour
un montant d'emprunt ne dépassent pas soixante dix pour cent (70%) du
montant des dites dépenses sont recouvrées par l'Entrepreneur.

Il est entendu que le taux d'intérêt ne devra pas dépasser le taux utilisé
par la Banque Centrale de Tunisie (B.C.T.) plus 3%.

a) L’'Entrepreneur peut bénéficier des avantages prévus par l'Article 5 de la
loi N° 90/56 du 18/06/1990 et dans les conditions fixés par le dit Article.
Il est entendu que le bénéfice de la majoration prévue des dépenses
s'applique pour le “Pétrole ou Gaz de Recouvrement”.

b) L'Entrepreneur peut bénéficier des avantages prévus par les Articles 6 et
7 de la Loi N° 90-56 du 18 Juin 1990 dans les conditions fixées par les dits
Articles.

Il est entendu que les dits avantage s'appliquent pour le “Pétrole ou Gaz
de Recouvrement”.

L'Entrepreneur bénéfice des avantages prévues par l’article 17 paragraphe
d) du décret loi N° 85/9 du 14/09/1985. Il est entendu que ces avantages
seront accordés le cas échéant sous les conditions fixées par le dit article et
s'appliquant pour le “Pétrole ou Gaz de Recouvrement”. Etant entendu que
les coûts seront recouvrés nets de tous impôts, droits et taxes de quelque
nature que ce soit.

Au fur et à mesure de l’encaissement du produit de ses ventes de Pétrole ou

de Gaz de Recouvrement, l’Entrepreneur imputera ses revenus aux dépenses
cumulées jusqu’à complet recouvrement des dépenses imputables à une

Concession donnée.
AS (( À
ylive

10°7

Dans les soixante (60) jours suivant la fin de chaque Trimestre,
l'Entrepreneur fera parvenir à ETAP un relevé cumulé des dépenses et des
revenus à partir du Pétrole ou Gaz de Recouvrement, accompagné des
pièces justificatives nécessaires.

Pour le recouvrement, par l'Entrepreneur, des dépenses liées à toutes les
Opérations Pétrolières, la valeur de la part de la production correspondante,
sera calculée conformément aux dispositions de l'Article 13.

Aux fins du présent Article 10, il est précisé que pour le calcul des droits au
Pétrole de Recouvrement, la monnaie de compte sera le Dollar Américain.

ARTICLE 11 : PARTAGE DE PRODUCTION

11°1

Le reliquat du Pétrole ou Gaz produit durant chaque Trimestre, après
prélèvement des quantités prévues à l'Article 10, sera ci-après dénommé
“Pétrole ou Gaz de Partage”. Il sera réputé propriété de l’Entrepreneur et
d'ETAP.Le Pétrole ou Gaz de Partage de chaque Concession sera partagé
entre ETAP et l’Entrepreneur conformément aux pourcentages définis ci-

après.

Pétrole de Partage :

Quand le prix du pétrole sur une moyenne d’une année, est inférieur à dix
huit (18) dollars des Etats-Unis d'Amérique par baril, le Pétrole de Partage
sera partagé entre l'Entrepreneur et ETAP conformément aux pourcentages
ci-après :

TAUX DE PRODUCTION DE ETAP ELLB,S
PETROLE PAR IOUR DE BARILS

0 à 10 000 b/j 72% 28%

10 000 à 20 000 bj 77% 23%

20 000 à 50 000 b/j 82% 18%

Au dessus de 50 000 b/j 84% 16%

Prix du Pétrole : 18 U.S.$ par baril ou plus mais moins que 23 U.S.S$
par baril.

© à 10 000 b/j 77% 23%
10 000 à 20 000 b/j 82% 18%
20 000 à 50 000 b/j 84% 16%
Au dessus de 50 000 b/j 86% 14%

Prix du Pétrole : 23 U.S.$ par baril ou plus :

0 à 10 000 b/j 82% 18%
10 000 à 20 000 b/j 83% 17%
20 000 à 50 000 b/j 85% 15%
Au dessus de 50 000 b/j 86% 14%

Les taux de production indiqués ci-dessus sont les chiffres moyens des taux
journaliers de la production durant un mois entier.
11°2

1193

11-4

Avant le 31 Décembre de l'Année A°1 les Parties fixent un prix prévisionnel
applicable pour l’année A révisé Trimestriellement le cas échéant. À la fin de
l’année, le Pétrole de Partage sera ajusté pour correspondre au prix moyen
pondéré reçu durant l'Année et déterminé conformément à l'Article 13.

Gaz de Partage :

Le Gaz de Partage sera partagé entre l’Entrepreneur et l’ETAP selon les
pourcentages ci-après :

ENTREPRENEUR ETAP
- Pour une production inférieure ou
égale à 500 TEP/J 35% 65%
- Pour une production supérieure à
500 TEP/J. et inférieure ou égale à
1500 TEP/J. 27% 73%
- Pour une production supérieure à
1500 TEP/J. et inférieure ou égale à
3500 TEP/J. 23% 77%
- Pour une production supérieure à
3500 TEP/J 17% 83%

Les taux de production indiqués ci-dessus sont les chiffres moyens des taux
journaliers de la production durant un mois.

Les Parties fixeront dans les six mois précédant la mise en Production d’une
Découverte Commerciale une procédure régissant les modalités de
programmation des enlèvements de Pétrole ou Gaz pour le compte de
chaque Partie. A cet effet elles concluront un Accord d'Enlèvement
(“Lifting Agreement”).

L'Entrepreneur, au moins trente (30) jours avant le début de chaque
Trimestre suivant une Production régulière, soumettra par écrit à ETAP une
prévision faisant ressortir la quantité totale de Pétrole ou de Gaz que
l'Entrepreneur estime pouvoir être produite, récupérée et transportée en
vertu des présentes durant le Trimestre considéré.

Au fins du présent Article 11 il est précisé que la monnaie de sample sera le
Dollar Américain.

ARTICLE 12 : CESSION AU MARCHE LOCAL

L'Entrepreneur est exempté de toute obligation de cession ou de vente de Pétrole
Brut à l'AUTORITE CONCEDANTE et/ou au Marché Local. En conséquence,
l'Entrepreneur n'est pas et ne sera pas tenu de vendre une partie de la production
de Pétrole brut lui revenant pour les besoins de la consommation intérieure
Tunisienne; étant entendu que cette opération de vente reste du ressort exclusif de
l'ETAP.

“hs:

Il est néanmoins entendu que l’'Entrepreneur donnera, pour ses ventes de Pétrole
priorité à ETAP, à prix et conditions commerciales identiques à ceux auquel un tiers
est disposé à acheter. Si ETAP n'’exerce pas son droit d'achat du Pétrole aux prix et
conditions commerciales identiques à celles auxquelles un tiers est disposé à
acheter, l’Entrepreneur est libre de vendre le Pétrole au dit tiers aux conditions
indiquées.

ARTICLE 13 : DETERMINATION DU PRIX DU PETROLE ET DU GAZ

13°+1 Les deux Parties conviennent que pour le Pétrole produit dans le Permis et
Concessions, le prix du Baril de Pétrole vendu, cédé entre les Parties,
comptabilisé ou référencé, est déterminé sur la base du prix de vente
réelle FOB (port d'exportation tunisien) tel que défini à l'Article 81 du
Cahier des Charges conformément aux modalités ci-après :

a) Les différentes qualités de Pétrole produites dans les Concessions
dérivées du Permis seront regroupées en catégories, basées sur des
caractéristiques similaires en densité, teneur en soufre et métaux, point
de liquéfaction rendement en produits, etc …

b) Le prix réel FOB est fixé par les Parties en tenant compte des livraisons
ETAP et Entrepreneur à des tiers indépendants, exclusion faite du
marché local.

Au fins du présent alinéa, les livraisons aux tiers du Pétrole incluront
toutes opérations commerciales à l’exclusion de :

- Ventes directes ou indirectes par l'entremise de courtiers, du vendeur
à une Société Affiliée telle que définie dans le présent Contrat.

- Echanges de Pétrole, transaction par troc, ou impliquant des
restrictions, ventes forcées, et en général toute vente de Pétrole
motivée entièrement ou en partie, par des considérations autres que
celles prévalant normalement dans une vente libre de Pétrole.

- Vente résultant d'accord entre gouvernements ou entre gouvernements
et sociétés étatiques.

c) Aussitôt que possible avant la fin de chaque Trimestre, la valeur
moyenne du Pétrole ayant fait l’objet de ventes exclues par le
Paragraphe b) ci-dessus sera déterminée (en Dollars Américains par
Baril, FOB Tunisie) par le Comité de Gestion par comparaison avec les
prix par Baril d’un échantillonnage de Pétroles librement négociés, de
qualités comparables à celles du Pétrole vendu ci-après dénommé
“Pétrole Référencé”. Les prix retenus seront ceux publiés dans les
marchés internationaux pendant la même période, et notamment par
“PLATT'S CRUDE OIL MARKET WIRE”.

Les prix du Pétrole de Référence seront ajustés pour tenir compte des
différences de qualité, quantité, notoriété, conditions de production,
coûts de transport, date de livraison, termes de paiement et autres
éléments contractuels.

Les qualités de Pétrole de référence seront sélectionnées pour cet
échantillonnage par accord mutuel entre les Parties et les Autorités

Tunisiennes.
-16- \
13°2

13°3

Préférence sera donnée aux Pétroles de qualité comparable au Pétrole
Tunisien, originaires d'Afrique ou du Proche Orient, et vendus
régulièrement sur les mêmes marchés que le Pétrole Tunisien.

d) Pour la valorisation du stock final annuel arrêté au 31 Décembre de
chaque exercice, le prix réel FOB sera fixé par les Parties en tenant
compte des prix réels FOB des quatre trimestres de l’année tel que défini
en “b” sur la base de la moyenne pondérée des quantités enlevées durant
chaque trimestre par les Parties.

e) En cas de différend entre les Parties sur la fixation du prix du Pétrole
selon les modalités indiquées ci-dessus, il sera fait recours aux
dispositions du paragraphe 2 ci-après du présent Article.

f) Il est entendu qu’en cas de vente à une raffinerie tunisienne, le prix qui
sera retenu pour les besoins du présent paragraphe (13-1) sera le
prix CIF entrée raffinerie d’un brut comparable tel qu'ajusté pour refleter
la qualité et les autres élements. La période de facturation et d’autres
éventuels paramètres seront arrêtés d’un commun accord le moment
opportun.

a) Toute contestation ou désaccord entre les Parties concernant le mode de
détermination de prix, ou la sélection du pétrole brut de référence, selon
les termes de cet article sera résolue par un expert unique nommé
conjointement par les Parties, dans un délai d’un mois. Ledit expert sera
de renommée internationale dans la matière. L'expert devra rendre sa
sentence dans un délai d'un mois à compter de sa désignation.

b) Dans le cas prévu à l’article 9 de la Convention et à défaut d'accord sur
un tel expert, celui-ci sera désigné par l’Américain Petroleum Institute
CAP:

S'il s’agit de gaz, la valeur de “Gaz de Recouvrement” à laquelle
l'Entrepreneur a droit sera déterminée comme suit :

a) Pour le gaz vendu au marché local :
Le prix garanti par l'Etat Tunisien conformément à la Convention, et à
l’article 33 de la Loi Pétrolière.

b) Pour le gaz exporté :
Le prix sera déterminé, mutatis mutandis, conformément aux
dispositions des paragraphes 1 et 2, du présent Article.

ARTICLE 14 : DISPOSITIONS PARTICULIERES AU GAZ

14°1

14°2

143

14°-4

Si du gaz est produit ou est susceptible d'être produit à partir du Permis,
ETAP et l’Entrepreneur étudieront toutes les alternatives économiques
possibles pour son utilisation et décideront de la meilleure solution aussi
bien pour ETAP que pour l'Entrepreneur.

Les Parties conviennent qu’une telle étude prendra en compte l'obligation
d'approvisionner le marché local tunisien. Le prix de vente de tout gaz
fourni au marché tunisien sera celui garanti par l AUTORITE CONCEDANTE en
vertu de la Convention et de l’Article 33 de la Loi Pétrolière.

Le Titulaire sera autorisé à employer, à titre gratuit, le gaz associé et non-
associé pour ses propres besoins sur les chantiers d'extraction ou les unités
de traitement pour les Opérations de Production et ré-injection dans les
Gisements du Permis.

Toute quantité de Gaz associé en dehors de celle utilisée comme prévu ci-
dessus et qui ne sera pas commercialisée par les Parties et/ou ETAP et/ou
l’Entrepreneur pourra être brûlée par l’Entrepreneur.

Es é n
ARTICLE 15 : DISPOSITIONS PARTICULIERES AUX EAUX SOUTERRAINES :

L'Entrepreneur s'efforcera de préserver la qualité des nappes d'eaux souterraines
qu’ il pourrait découvrir lors de ses Opérations. En particulier les programmes de
tubage et d'abandon des puits d’Exploration seront tels qu'ils permettront, le cas
échéant, la récupération par les Autorités Tunisiennes de ces puits aux fins
d'exploitation des nappes aquiféres.

Si, dans le cadre de l’article 17, d) de la Loi Pétrolière, l'Entrepreneur décide de
créer, sur le périmètre ou dans le voisinage du Permis, une entreprise à caractère
agricole, il aura, nonobstant les facilités fiscales prévues par la Loi Pétrolière, le
libre usage des eaux souterraines produites à partir de tout forage effectué par ses
soins sur le Permis.

ARTICLE 16 : PROPRIETE

16°1 Tous les actifs immobilisés, bien mobiliers et de façon exhaustive, toutes les
acquisitions issues des Opérations Pétrolières exécutées conformément au
présent Contrat, deviendront la propriété de l’ETAP au fur et à mesure que
l'Entrepreneur aura recouvré les coûts correspondants.

16°2 Le recouvrement des dépenses issues des Opérations Pétrolières se fera
dans l’ordre successif des phases de ces opérations à savoir :

1/ Exploration et Appréciation
2/ Développement
3/ Production

Dans chacune des ces phases, la priorité de recouvrement sera donnée aux
immobilisations et dans l’ordre de leur acquisition.

16*3 Pendant la validité du présent contrat, l'Entrepreneur a le droit d'utiliser,
sans limitation et à titre gratuit, tous les biens transférés à l'ETAP situés ou
affectés au Permis et Concessions et ce, pour l'usage exclusif dans le Permis

et dans ces Concessions.

16+4 Pendant la validité ou après l'expiration du présent Contrat, l'Entrepreneur
pourra faire usage des biens, propriété de l'ETAP sur ses autres Permis et
Concessions, conformément à des conditions à convenir entre les Parties au
moment opportun.

16*5 Les biens appartenant à l'ETAP sont inaliénables par l’Entrepreneur et
ne peuvent être vendus, cédés, loués ou remplacés, envoyés à l'épave
qu'avec l'accord explicite de l'ETAP.

16-6 Afin de ne pas compromettre la bonne exécution du présent Contrat, l'ETAP
s'engage formellement à ne pas céder ou autrement disposer de tout bien
sus-mentionné, sans l'accord préalable et écrit de l'Entrepreneur, ce
dernier s'engageant, de son côté, à ne pas refuser de donner un tel accord
sans motif légitime.

-18-

X :
ARTICLE 17 : COMPTABILITE DE L'ENTREPRENEUR

17°1 L’Entrepreneur devra tenir à son siège, en Tunisie, les livres comptables,
conformément à la Procédure Comptable prévue en Annexe et aux
pratiques comptables admises et généralement utilisées dans l'Industrie
Pétrolière Internationale, ainsi que tous autres livres ou archives
nécessaires pour justifier du travail accompli et de la valeur de tous
Hydrocarbures produit et récupéré en vertu du présent Contrat.

17°2 Sans préjudice des dispositions des Articles 10, parag. 7, et 11, parag. 4 ci-
dessus l’Entrepreneur tiendra ses livres de comptes en Dinars Tunisiens en
conformité avec les prescriptions légales.

17°3 L'Entrepreneur présentera le cas échéant un état mensuel des
dépenses et revenus en Dollars Américains qui fera ressortir les dépenses
totales et les écarts par rubrique budgétaire .

17°4 Le relevé trimestriel, objet de l'Article 11, parag. 3, sera préparé et
communiqué sur la base des mêmes comptes que ceux fixés pour les états
mensuels, objet du paragraphe précédent.

17°5 Conformément à l'article 36 du décret-loi N°85-9 du 14/9/1985,l’Entrepreneur
peut être soit une société, soit un groupe de sociétés dont l’une a la
responsabilité d'opérateur. Dans ce dernier cas, et si parmi le groupe de
sociétés dont l’une a le rôle d’opérateur est assuré par une société résidente
Partie à la présente Convention et ses Annexes, la ou les autres sociétés
formant l'Entrepreneur devra (ont) honorer ses ou leurs obligations
financières, notamment appel de fonds et facturations,vis à vis du dit
opérateur dans la ou les devises des dépenses encourues.

ARTICLE 18 : CONTROLE DES CHANGES

L'Entrepreneur se conformera à la réglementation de contrôle des Changes en
vigueur en Tunisie tel que définie dans l’article 7 paragraphe 9 de la Convention.

ARTICLE 19 : ARCHIVES DES OPERATIONS

19°1 L'’Entrepreneur a l'obligation de la tenue et de la conservation des archives
techniques, financières et administratives de toutes les Opérations
Pétrolières sur le Permis et les Concessions.

19°2 Les archives relatives aux opérations dont les dépenses y afférentes ont été
recouvrées par l’Entrepreneur deviennent propriété de l'ETAP.

La remise à ETAP des dites archives se fera à la demande de l’une des
Parties.

19°3 À l'expiration du présent Contrat, toutes les archives seront restituées à
l'ETAP.

19-4 Durant la validité du présent Contrat, chacune des Parties a le libre accès et
usage des archives sous réserve des obligations de confidentialité.

19°5 L'Entrepreneur peut remettre, par anticipation à ETAP à tout moment, toute
archive qu’il ne peut ou ne veut conserver.

-19- ui
19-6 L'Entrepreneur communiquera à ETAP sous forme appropriée toute
information technique, financière ou administrative relatives aux

Opérations Pétrolières, selon des modalités à convenir entre les Parties.

19°7 L'ETAP, pourra disposer librement de toutes les données et informations
techniques et économiques recueillis dans le cadre des Opérations
Pétrolières afférentes au présent Contrat, sous réserve d'expiration d’un
délai de deux ans à dater de leur acquisition et/ou que les coûts
correspondants aient été recouvrés par l'Entrepreneur ou bien sous
réserve d’un délai de deux ans après l'expiration du présent Contrat.

19-8 L'Entrepreneur pourra conserver et utiliser pour ses besoins propres copie
de toutes données, archives ou rapports, ainsi qu’un échantillonnage

représentatif des forages effectués sur l’ensemble du Permis.
ARTICLE 20 : ACCES AUX TRAVAUX PAR LES REPRESENTANTS DE L'ETAP

20-+1Les représentants d'ETAP auront accès aux chantiers de travaux sur le
Permis et les Concessions, à tout moment, afin d'assister aux Opérations
Pétrolières en cours, et ce, selon des modalités à convenir entre les Parties.

20°2 L'accès au Permis des représentants d'ETAP n'engagera jamais la
responsabilité civile ou autre de l'Entrepreneur.

20+3 Les dits représentants bénéficieront d'une assistance raisonnable de la part
des agents et employés de l’Entrepreneur et de telle sorte que rien ne
mettra en danger ou n’entravera la sécurité ou l'efficacité des Opérations
Pétrolières.

20-+4 L’Entrepreneur accordera aux représentants d'ETAP les mêmes facilités qu'il
accorde à ses propres employés dans les zones d'opérations. Il leur
accordera notamment l'usage, à titre gratuit, d’une superficie raisonnable
de bureaux, ainsi qu’un hébergement avec équipement adéquat pendant la
durée de leur séjour à l’intérieur des zones d'opérations.

20+5 Toute information, obtenue par ETAP ou ses représentants lors des séjours
sur les chantiers de l’Entrepreneur, devra être gardée confidentielle et ne
pourra pas être divulguée pendant la validité du présent Contrat sans
l'accord écrit préalable de l’'Entrepreneur.

ARTICLE 21 : EMPLOI DU PERSONNEL DANS LES OPERATIONS PETROLIERES

21-+1 L’Entrepreneur emploiera du personnel local et étranger conformément à
la réglementation et à la législation en vigueur.

21°2 L’Entrepreneur choisira ses employés et déterminera leur nombre en vue
des Opérations de Développement et de Production, conformément aux
directives du Comité Conjoint de Gestion.

ARTICLE 22 : ACHAT ET FOURNITURES

Dans l’acquisition d'installations, équipements et fournitures pour les Opérations
Pétrolières, l’'Entrepreneur donnera préférence aux matériels, services et biens
produits localement si de tels matériels, services et produits peuvent être fournis à
des prix, grades, quantités, qualités, délais de livraison et autres termes
commerciaux équivalents ou plus favorables que ceux auxquels de tels matériels,
services et produits peuvent être fournis à partir de l’étranger.

:20-
ARTICLE 23 : ASSURANCES ET RESPONSABILITES

23-+1 L'Entrepreneur justifiera qu'il a souscrit les assurances couvrant les
risques qui lui incombent, dans le cadre des dispositions légales en
vigueur et des décisions du Comité Conjoint de Gestion. Les dites
assurances doivent être souscrites auprès des compagnies tunisiennes.

23+2 Nonobstant toute disposition contenue dans le présent Contrat aucune
Partie n’est tenue à d'aucun paiement au bénéfice de l’autre Partie pour
tout dommage ou perte résultant de la conduite des opérations, à moins que
ce dommage ou perte ne résulte d’une faute professionnelle caractérisée
ou délibérée de l’un de ses dirigeants ou cadres ; il est entendu toutefois
que l'expression “faute professionnelle caractérisée ou délibérée” ne
saurait s'appliquer aux omissions, erreurs ou fautes commises de bonne
foi par l’un quelconque des cadres ou dirigeants dans l'exercice des
pouvoirs et latitudes conférés à l'Entrepreneur en vertu du présent
Contrat.

23°+3 À l'exception des dispositions du paragraphe 23-2 ci-dessus ou sauf
disposition expresse contraire contenue dans le présent Contrat, tous
dommages, pertes, responsabilités et dépenses connexes encourus ou nés
du fait des opérations visées dans le présent Contrat, y compris blessures
ou mort d'homme, et y compris les installations de stockage et
d'exportation fournies sont supportés par le (les) Partie (s) à qui la faute
incombe.

ARTICLE 24 : LOIS ET REGLEMENTS

24-+1 L'Entrepreneur sera soumis aux dispositions du présent Contrat ainsi qu’à
toutes lois ou réglementations dûment édictées par l’Autorité Concédante
et qui ne sont pas incompatibles ou contradictoires avec la Convention
et/ou le présent Contrat. Il est entendu également qu'aucune nouvelle
réglementation, modification ou interprétation pouvant être
contradictoire ou incompatible avec les dispositions du présent Contrat
et/ou de la Convention ne leur sera applicable.

24°2 Les droits et obligations de l'Entrepreneur et d'ETAP en vertu et durant la
validité du présent Contrat, seront régis par et conformément aux
dispositions du présent Contrat et de la Convention, lesquels ne pourront
être modifiés, complétés, rectifiés, ou résiliés que par accord mutuel et
écrit des Parties contractantes.

ARTICLE 25 : CESSION

25+1 Sous réserve des dispositions des Articles 16 et 24°+2 ci-dessus
l'Entrepreneur aura le droit de vendre, céder, transférer, transmettre ou
disposer de quelque manière que ce soit et librement de tout ou partie
de ses droits, obligations, intérêts et biens découlant du présent Contrat à
l’une quelconque de ses Sociétés Affiliées sous la seule condition que
l’Entrepreneur remplisse les conditions prévues à l’article 25, parag. 4 ci-
dessous.
Une telle cession ne donne lieu à la perception d'aucun impôt, droit au taxe
de quelque nature que ce soit existant actuellement ou qui serait à créer par
l’'AUTORITE CONCEDANTE ou par une quelconque autorité ou collectivité

-21- aÿ æ-
252 Sous réserve des dispositions de l'Article 16 ci-dessus, l'Entrepreneur aura
le droit de vendre, céder, transférer, transmettre ou autrement disposer de
quelque autre manière que ce soit de tout ou partie de ses droits,
obligations, intérêts et biens découlant du présent Contrat à toute autre
partie que les Sociétés Affiliées avec le consentement préalable d'ETAP,
lequel consentement ne sera pas refusé sans motif légitime.

25°3 Le consentement visé à l'Article 25, parag. 2 sera basé uniquement sur la
réputation, la compétence technique et l'aptitude financière du
cessionnaire pour ce qui concerne l’exécution du présent Contrat, et, en cas
de cession partielle, sur les termes et conditions de tout accord de transfert
entre l’Entrepreneur, le cessionnaire et le Titulaire, il ne sera pas refusé si
son but est de ne pas modifier les termes ou d'accroître les avantages conférés
par le présent Contrat.

25°4 A l'occasion de toute cession en vertu du présent Article, l'Entrepreneur
fournira à ETAP un engagement sans réserve du cessionnaire par lequel ce
dernier s'engage à assumer toutes les obligations qui lui ont été cédées par
l’Entrepreneur en vertu de la Convention et des ses Annexes.

25+°5 En contrepartie de ce qui précède, ETAP garantit au cessionnaire le
maintien intégral des droits, avantages et privilèges accordés à
l’Entrepreneur par le présent Contrat.

25°6 En cas de cession totale de ses droits par l’Entrepreneur en vertu du
présent Article, les deux représentants de l’Entrepreneur au sein du Comité
Conjoint de Gestion seront remplacés par deux représentants du
cessionnaire et ETAP conservera ses deux sièges au sein dudit Comité.

ARTICLE 26 : FORCE MAJEURE

26°1 Tout manquement de l’une des Parties à une quelconque clause ou
condition du présent Contrat ne lui sera pas opposable si ce manquement
découle d’un cas de Force Majeure, et ce pendant toute la durée de ladite
Force Majeure.

26-2 Tout délai, engageant les Parties, prévu dans le présent Contrat pour
l’accomplissement par une Partie de toute action devant ou pouvant être
faite en vertu des présentes, sera augmenté d'une période équivalente à
celle durant laquelle ladite Partie se trouve dans l'incapacité de réaliser
de telles actions pour cause de Force Majeure, en plus d’une période
adéquate pour la réparation de tout dommage subi pendant cette durée.

26°3 La Force Majeure signifie tout événement imprévisible, irrésistible et
extérieure à la Partie qui l'invoque ou s’en prévaut, y compris, sans
limitation, les tremblements de terre, tempêtes, inondations, foudre ou
autre mauvaises conditions atmosphériques, guerre, embargo, blocus,
émeutes ou désordres civils telle que définie à l’Article 92 du Cahier des
Charges.

ARTICLE 27 : ARBITRAGE
Tout différend au sujet de l'interprétation ou de l’exécution du présent Contrat qui

n'aura pas pu être réglé à l’amiable sera soumis à l'arbitrage tel que prévu à
l'Article 11 de la Convention.

-22- S
ARTICLE 28 : STATUT DES PARTIES

28-+1 Les droits, devoirs, obligations et responsabilités se rapportant à l'ETAP
et à l'Entrepreneur en vertu du présent Contrat s'entendent séparément
et individuellement et non solidairement ou collectivement; étant admis
que le présent Contrat ne doit pas être compris comme constituant une
association.

28-2ETAP veillera à accomplir toute formalité légale ou administrative requise
par la Loi, les règlements ou l'administration pour sauvegarder ses droits
en tant que titulaire du Permis et des Concessions en dérivant, et préserver
les intérêts de l'Entrepreneur.

28-3Les requêtes et demandes qui seront présentées par l’Entrepreneur à
ETAP pour l’AUTORITE CONCEDANTE seront considérées comme des
obligations de faire vis-à-vis de l’Entrepreneur et se résoudront en cas
d'abstention ou d’omission, malgré les rappels de l’Entrepreneur à cet
effet, en dommages et intérêts.

28-4 Le présent Contrat est conclu dans le cadre de la Convention “PERMIS NORD
MEDENINE”. Sauf stipulation expresse du présent Contrat, les droits et
obligations du Titulaire du Permis résultant de ladite Convention seront
applicables à l’Entrepreneur.

En cas de divergence entre les différents documents contractuels , l’ordre de
priorité sera le suivant :

- La Convention

- Le Contrat de Partage de Production

- Procédure concernant le Contrôle des Changes
- Le Cahier des Charges

ARTICLE 29 : DISPOSITIONS DIVERSES

29-1 Toute notification, requête, demande, accord, approbation, consentement,
instruction, délégation, renonciation ou autre communication requise ou
pouvant être donnée en vertu du présent Contrat sera faite par écrit et sera
considérée avoir été correctement effectuée quand elle est remise
personnellement à un représentant autorisé de la Partie à laquelle cette
notification est destinée ou quand elle est adressée par lettre
recommandée, télex ou télégramme à une Partie à l'adresse ci-après ou à
toute adresse désignée par une Partie par écrit.

Entreprise Tunisienne d'Activités Pétrolières
27 bis, Avenue Khéredinne Pacha

Tunis, Tunisie

Téléphone : (01) 782.288

Télex : 15128 - 13877

H.B.S. OIL COMPANY

66 Rue Maouiaa Ibn Soufiane, Menzah VI
Tunis, Tunisie

Téléphone  : 554.120 - 554.241

Fax : 554.466

29°2 Le présent texte et son Annexe, tels que signés par les Parties, seront
considérés comme seuls valables juridiquement, toute traduction n'ayant

qu’un caractère documentaire.
=25- &
Fait à Tunis en cinq (5) exemplaires originaux,

-

Le 1 155...

VP'ENTREPR a. VITE ROL

Abdelwaheb KESRAOUI
Président Directeur Général

Hédi BOUCHAMAOUI
Gérant

224-
css
Entre les soussignés : 1) ETAP (Le Titulaire)
2) H.B.S. OIL COMPANY(l'Entrepreneur)

Il a été arrêté et convenu ce qui suit :

ARTICLE 1 : OBJET

L'objet de la présente Procédure Comptable, annexe au Contrat de Partage de
Production pour les Opérations Pétrolières dans le Permis NORD MEDENINE et les
Concessions en découlant, et dont elle fait partie intégrante, est de définir les
principes et les méthodes relatifs à la comptabilisation et à la tenue des livres et
rapports financiers liés à la déclaration par l’Entrepreneur des dépenses relatives à
toutes Opérations d'Exploration et de Développement, ainsi que des dépenses
relatives à toutes opérations de Production et de Production Commerciale, ainsi que
des états relatifs au Pétrole et Gaz de Recouvrement et de Partage.

La Procédure Comptable est subordonnée au Contrat de Partage de Production, et
sera en conséquence appliquée conformément aux termes de ce Contrat.

ARTICLE 2 : DEFINITIONS

Les définitions en usage dans cette Procédure Comptable seront celles du Contrat de
Partage de Production ; les définitions additionnelles suivantes s’appliqueront
également :

1/ “Permis” signifie PERMIS NORD MEDENINE
2/ “L'Entrepreneur” signifie la Société HBS OIL COMPANY et/ou tout cessionnaire
éventuel.

3/ “Matériel” signifie les biens meubles, y compris les équipements, matériels et
matériaux acquis et détenus pour être utilisés dans les Opérations Pétrolières.

41 “Opérations Pétrolières” signifie l’une quelconque, ou toutes les Opérations
d’Exploration, de Développement, de Production et de Production Commerciale,
conduites en vertu du présent Contrat.

5/ “Pétrole, ou Gaz de Recouvrement” signifie Pétrole ou Gaz produit et récupéré
du Permis et/ou de toute Concession d'Exploitation en dérivant, et non utilisé
dans les Opérations Pétrolières, et qui sera attribué pour le recouvrement de
toutes les dépenses, conformément à l'Article 10 du Contrat de Partage de
Production, dans le cadre desdites Opérations.
6/ “Pétrole, ou Gaz de Partage” signifie Pétrole ou Gaz produit et récupéré du
Permis et/ou de toute Concession d'Exploitation en dérivant, et non utilisé dans
les Opérations Pétrolières ou récupéré par l’Entrepreneur au titre du Pétrole ou
Gaz de Recouvrement. Ce Pétrole ou Gaz de Partage sera réparti entre l'ETAP et
l’Entrepreneur selon les dispositions de l'Article 11 du Contrat de Partage de
Production.

ARTICLE 3 : DATE D'EFFET ET DUREE

La Date d'Effet et la Durée de la présente procédure Comptable sont celles du Contrat
de Partage de Production, dont elle fait partie intégrante.

Toutefois, dans l'éventualité de résiliation du Contrat de Partage de Production, ou
cessation d'effet pour tout autre motif que par défaut d'objet, la présente procédure
comptable, éventuellement modifiée en conséquence, restera en vigueur entre
l’Entrepreneur et ETAP tant qu'il subsistera entre eux des liens financiers et
comptables issus du Permis ou de Concession (s) en dérivant.

ARTICLE 4 : TENUE DE LA COMPTABILITE

41 L'Entrepreneur tiendra la comptabilité analytique des dépenses réalisées sur
le Permis et toute (s) concession (s) en dérivant, conformément au
découpage budgétaire, c'est à dire ventilée selon les différentes phases des
opérations :

Géologie, Géophysique, Forages Installations de Production,Exploitation,etc.…..
selon un plan approuvé par le Comité Conjoint de Gestion.

4+2 L'Entrepreneur tiendra les comptes financiers des Opérations Pétrolières sur
des comptes spécialement ouverts à cet effet, où seront enregistrées les
dépenses imputées aux Opérations Pétrolières, les paiements effectués par
l'Entrepreneur et les états afférents au Pétrole ou Gaz de recouvrement et
partage calculés conformément aux articles 10 et 11 du Contrat de Partage
de Production.

4°3 L'Entrepreneur conservera pour des raisons légales ses livres de compte et
pièces de compte en Dinars Tunisiens.

4+4 La monnaie de compte pour les calculs du Pétrole et Gaz de Partage et de
Recouvrement sera néanmoins le Dollar Américain (US Dollar, ou US $).
Les dépenses en Dinars Tunisiens ou toute autre monnaie étrangère autre que
le Dollar Américain (US $) seront traduits en US Dollars au taux d'achat
moyen du mois en question, tel que publié par la Banque Centrale de Tunisie
(BCT)

4+5 L'Entrepreneur aura la faculté de présenter un état mensuel des dépenses et
revenus en US Dollars. Ledit état fera ressortir les dépenses totales par
rubrique budgétaire.

4*6 Le relevé trimestriel, objet de l'Article 11, parag. 3 du Contrat de Partage de

Production sera préparé et communiqué sur la base des mêmes principes que
ceux fixés pour les états mensuels, objet du paragraphe précédent.

LÆ
4+7 Aux fins des dispositions de l'Article 4+3 ci-dessus, les dépenses encourues
en devises étrangères seront comptabilisées en Dinars Tunisiens au taux
moyen d'achat et de vente du mois précédent, tel que publié par la Banque
Centrale de Tunisie (BCT). Cette conversion sera corrigée ultérieurement en
fonction du cours effectif du jour du règlement.

ARTICLE 5 :

COUTS ET DEPENSES IMPUTABLES

Les dépenses de toute nature, liées à toutes les Opérations Pétrolières engagées par
l'Entrepreneur pour la réalisation des objectifs définis par les programmes et
budgets seront imputées sur les comptes analytiques des dépenses recouvrables
ouverts à cet effet et conformément aux dispositions de l'Article 4 ci-dessus.

Les dépenses relatives à la réalisation des Opérations Pétrolières ne suivront pas la
règle d'amortissement fiscal et seront recouvrées par le Pétrole de Recouvrement
comme indiqué à l'article 10 du Contrat de Partage de Production.

S+1 Charges pour prestations fournies par des entreprises externes, ou dépenses
directes.

Elles représentent des charges de tiers et des dépenses chargées au coût
réel, et comprennent à titre énonciatif et non limitatif, ce qui suit :

See

Se1°4

Les matières consommables, destinés à être consommées sur le
Permis et les Concessions en dérivant. Le coût comprendra le prix
d'achat et les autres frais y afférents, effectivement encourus, tels
que : emballage, transport, fret, stockage, chargement et
déchargement, assurances, droits et taxes douanières et autres
taxes locales.

Les règles applicables à l'acquisition, à la cession et à la gestion des
matières consommables sont définies à l'Article 6 ci-dessous.

Les prestations fournies par les contractants et autres entreprises
externes.

Au titre du présent paragraphe il est précisé que par “prestations” il
faut entendre tous travaux et services extérieurs au sens des Plans
Comptables Nationaux, Tunisien et Français (honoraires, études,
locations, etc ….).

Le transport, les frais de déplacement, de voyage et de subsistance du
personnel requis pour la réalisation des Opérations, y compris les frais
de déplacement des représentants de l'Entrepreneur en dehors de la
Tunisie pour des discussions techniques. Lorsque le déplacement
concerne également d'autres activités, la dépense sera répartie
équitablement entre l'ensemble de ces activités.

Impôts, droits et taxes éventuellement dûs au titre de la réalisation des
travaux,à l'exclusion de l’Impôt sur les bénéfices qui est pris en
charge en totalité par le Titulaire comme indiqué dans la Convention.

Frais bancaires encourus à l’occasion de toutes opérations financières
et bancaires liées à l’activité dans le Permis et/ou la Concession.

=. À -
S°1-6 Frais directs du personnel et toutes charges connexes :

Les frais du personnel ainsi que les charges connexes du personnel
prises à sa charge par l’Entrepreneur, conformément à ses pratiques
habituelles, engagés directement dans les opérations, soit sur une
base permanente, soit temporairement. Il est entendu qu'ils ne
doivent pas constituer un double emploi avec les frais couverts par
l'Article 5°2.

Le temps effectivement consacré par le Personnel technique sera
imputé directement au Permis et/ou à la Concession.

5°1-°7 Dommages et Pertes:

Tous frais et dépenses nécessaires à la réparation ou au remplacement
des biens à la suite de dommages ou pertes dus à l'incendie, l’éruption,
la tempête, le vol, l'accident ou tout autre cause en dehors du contrôle
de l’Entrepreneur.

Ce dernier devra notifier aussitôt que possible au Comité Conjoint de
gestion par écrit, dans chaque cas, les dommages ou pertes excédant
Cinquante mille Dinars Tunisiens (50.000 DT), non couverts ou non
remboursés par des contrats d'assurance.

5°1°+8 Assurances et règlements de sinistres :

a) Les primes d'assurances souscrites par l'Entrepreneur dans le
cadre des dispositions de l'Article 23 du Contrat de Partage de
Production afin de couvrir les risques inhérents aux Opérations,
conformément aux pratiques et usages de l'industrie pétrolière
internationale.

b) Les dépenses encourues pour le règlement de toutes pertes,
réclamations, dommages, jugements et toutes autres dépenses de
même nature effectuées pour la conduite des Opérations.

c) Les remboursements reçus des compagnies d'assurances seront
partagés entre l'ETAP et l'Entrepreneur au prorata de
leur propriété respective des biens sinistrés et le cas échéant
suivant les stipulations de l'Annexe B à la Convention.

S-1-+9 Frais de conseil juridique et de justice :

Le cas échéant tous les frais et dépenses relatifs à la conduite,
l'examen et la conclusion des litiges ou réclamations survenant du
fait des Opérations, ou nécessaires à la protection ou la récupération
de biens, y compris sans que cette énumération soit limitative, les
frais de justice, les frais d'instruction ou de recherche de preuves et
les montants payés en conciusion ou règlement desdits litiges ou
réclamations.
s°2

S-°1-°10 Frais de bureaux, camps et installations diverses :

Les frais de fonctionnement et d'entretien de tous bureaux, camps,
entrepôts, logements et autres installations servant directement aux
Opérations, dans la mesure où ils ne constituent pas un double emploi
avec les frais de fonctionnement couverts par l'Article 5°2.

S-1°11 Autres charges non prévues par les paragraphes ci-dessus et que
l'Entrepreneur aura jugé nécessaires pour la conduite des
opérations, sous réserve de l’approbation du Comité Conjoint de
Gestion.

FRAIS GENERAUX :

Ces frais représentent une participation aux frais du siège, de l'Entrepreneur
et de ses Sociétés Affiliées, afférents aux services administratif, juridique,
comptable, financier, fiscal, d'achats, des relations avec le personnel,
d'informatique, pour assurer la bonne marche des Opérations et qui ne sont
autrement imputables au compte du Permis et/ou Concession en vertu des
dispositions des alinéas 5+1°2 et 5°1°6 ci-dessus.

Le montant de cette participation sera calculé au moyen des taux qui seront
fixés annuellement par le Comité Conjoint de gestion qui examinera chaque
fin d'année le programme de travaux et le budget correspondant pour l’année
suivante.

Les dits taux seront variables selon la nature des Opérations à réaliser et
le niveau des dépenses à engager pour l’année en question.

Les taux annuels applicables ne doivent en aucun cas dépasser huit pour
cent(8%) des dépenses relatives à chacune des Opérations d’Exploration et
d’Appréciation et cinq pour cent (5%) des Dépenses relatives à chacune des
Opérations de Développement et de Production Commerciale.

ARTICLE 6 : MATERIELS ET MATIERES CONSOMMABLES

6°1

Acquisition :

Les matériaux et matières consommables acquis pour les besoins de l'activité
sur le Permis et/ou Concession seront imputés à leur prix de revient net au
compte du stock du Permis : les consommations seront débitées en ligne avec
les codes des activités. Le prix de revient inclura, outre le prix d'achat, les
frais mentionnés dans l'Article S+1+1, sans que cette énumération soit
limitative.
6°2

Le stock sera valorisé au prix moyen pondéré selon les principes suivants :
6*1-1 Matières consommables :

- Les matières non utilisées, et se trouvant toujours dans le même
état seront reprises en stock à leur valeur originale.

- Les frais d'inspection nécessaires seront imputés aux opérations
auxquelles les matières avaient été affectées.

Les frais de maintenance préventive et d'inspection des matières à
la base et au dépôt sont considérés comme coûts de fonctionnement
de ladite base et répartis au prorata sur les activités à la fin de
l'Année.

- Les matières retournées qui ont été utilisées et ne sont pas
susceptibles d’être reconditionnées à un prix raisonnable seront
considérées comme déchets.

6*1-+2 Biens meubles :

Le Titulaire fera l'inspection de tous les bien meubles retournés après
leur utilisation dans les Opérations Pétrolières du Permis ou
Concession.

Si l'inspection a déterminé qu'ils sont réutilisables, ces biens meubles
seront repris en stock pour une valeur pouvant tenir compte d'une
dépréciation supplémentaire pour usage exceptionnel.

Les frais d'inspection et frais de reconditionnement seront imputés
aux activités précédentes d’où proviennent les biens meubles en
question. Les biens meubles non réutilisables pour des raisons d'ordre
technique ou opérationnel seront comptabilisés à la valeur “déchets”.

La gestion physique et comptable de ces stocks sera effectuée par
l’Entrepreneur:

Les différences éventuelles dans l'inventaire, de même que toutes
constatations de dépréciation seront recouvrées par l'Entrepreneur sous
forme de pétrole ou gaz de recouvrement, sauf en cas de faute grave, de la
part de l’Entrepreneur.

L'Entrepreneur pourra procéder librement à la vente de tout stock
excédentaire pour un montant inférieur à DT 200.000,000 (Deux Cent Mille
Dinars) par opération sans accord préalable du Comité Conjoint de Gestion.
Est considérée comme vente au sens du présent article, toute cession de
matériel à des stocks d’autres Permis ou Concessions gérés par l’Entrepreneur
et/ou aux tiers.

La garantie du matériel cédé est dans la limite de celle du fournisseur ou du
fabricant de ce matériel. En cas de matériel défectueux, le compte du Permis
ou Concession ne sera crédité que dans la mesure où l'Entrepreneur aura reçu
du fournisseur un avoir correspondant.

GS
— ut ul

6°+5 Inventaires :

6°5°1

6°5°2

ARTICLE 7

Des inventaires de tout le matériel normalement soumis à ce contrôle
dans l'Industrie Pétrolière Internationale devront être effectués
périodiquement, et au moins une fois par an, par l’Entrepreneur.
L'inventaire devra être rapproché du compte du Permis et/ou
Concession et une liste des différences éventuelles sera faite par
l’Entrepreneur qui ajustera ces comptes en conséquence.

: DISPOSITIONS FINANCIERES

7+1 Relevé périodique des dépenses dans le cadre du recouvrement des dépenses
“Pétrole et/ou Gaz de Recouvrement” et du “Pétrole et/ou Gaz de Partage” :

L'Entrepreneur aura le droit, dès le début de la production, de recouvrer
totalement toutes les dépenses liées à toutes Opérations d’'Exploration,
d’Appréciation et de Développement, de Production et de Production
Commerciale dans le cadre des dispositions de l’article 10 du Contrat de
Partage de Production.

X, 7ele1

} 7e1e2

x 7-1e3

Dans les 60 jours suivant la fin de chaque trimestre, l’Entrepreneur
adressera au Titulaire un état des dépenses mentionnées aux articles
5 et 6 ci-dessus.

De tels états sont destinés à faire ressortir les dépenses cumulées
engagées dans le cadre des budgets annueis.

L’Entrepreneur communiquera au Titulaire trimestriellement, un état
des enlèvements effectués au cours du trimestre, au plus tard la
première quinzaine qui suit le trimestre en question.

En cas de production et dans les 60 jours suivant la fin de chaque
Trimestre, l'Entrepreneur adressera au Titulaire (en plus de
l’état relatif aux dépenses sus-mentionnés) :

- Un relevé de compte afférent au pétrole ou gaz produit,
précisant :

1) Les quantités et valeurs de pétrole ou gaz affectés aux fins de
recouvrement des dépenses, conformément aux dispositions
de l’article 10 du contrat de partage de production,

2) Les quantités et valeurs de pétrole ou gaz prélevés au titre de
pétrole ou gaz de partage, conformément aux dispositions de
l’article 11 contrat de partage de production.

3) Les quantités de pétrole ou gaz revenant au Titulaire .

- Un état valorisé des enlèvements effectués sera toutefois,
communiqué au Titulaire dans les vingt (20) jours qui suivent
chaque trimestre,

Les relevés Trimestriels comprendront également la liste de la nature
des dépenses récupérées par l’Entrepreneur au titre de recouvrement
des dépenses ainsi que la liste des biens et équipements acquis par
le Titulaire conformément aux dispositions de l’article 16 du Contrat
de Partage de Production. Cette liste comprendra le détail nécessaire.

3 <
F

J 7+2 L'Entrepreneur fournira aussi, une liste détaillant les montants et la nature

des dépenses ainsi que des biens acquis par l’Entrepreneur au titre de la
Concession.

Aux fins de la déclaration fiscale,à établir par le Titulaire au titre de la
Concession,l’Entrepreneur s'engage à fournir par ailleurs, le détail des
montants recouvrables et imputables à la Concession. Etant entendu que
cette déclaration se fait sur la base d’un compte d'exploitation générale, à
établir également par le Titulaire, lequel est tenu conformément à la
réglementation en vigueur.

7+3 Le Titulaire imputera annuellement au compte d’exploitation générale de la
Concession une fraction des frais généraux du Titulaire égale à cinq pour
cent (5%) du montant recouvré durant l’année en question .

Toutefois il est convenu que ces frais généraux sont inclus dans la part de
Pétrole de Partage revenant au Titulaire au titre de l'Article II du Contrat de
Partage de Production .

7+4 Pour l'établissement des relevés visés aux alinéas 7°1 et 7°2 ci-dessus,
l'Entrepreneur tiendra compte des divers prix de revient des travaux issus de
sa comptabilité analytique, en distinguant les types de dépenses indiqué à
l’article 5 ci-dessus et en indiquant pour chaque prix de revient le montant
et la nature des dépenses provisionnées. Par dépenses provisionnées, il faut
entendre le montant évalué des travaux réalisés mais non encore facturés
qui sera réajusté dès réception et comptabilisation des factures

correspondantes.

L'Entrepreneur s’efforcera de remettre le relevé correspondant au dernier
trimestre calendaire dans un délai de quarante cinq (45) jours après la fin de
celui-ci.

7+5 L'Entrepreneur soumettra au Titulaire, à la fin de chaque exercice , un état
annuel récapitulatif des dépenses et coûts engagées pour permettre au
Titulaire de calculer les Impôts sur les Bénéfices à acquitter par le Titulaire
tant en son nom propre que celui de l’Entrepreneur, en conformité avec
l’article 36-f alinéas 2 et 3 de la Loi Pétrolière.

7°+6 Dans le cadre de l'application des dispositions de l'Article 17 du Contrat de
Partage de Production, des procédures d'appel de fonds et de facturations
seront établies par l'Opérateur et soumis pour approbation au Comité Conjoint
de Gestion.

ARTICLE 8 : VERIFICATIONS

Les vérifications des dépenses et coûts cumulés se feront annuellement ou tout
autre période convenue d’un commun accord, par l’intermédiaire d’un cabinet
d'expertise comptable indépendant et agrée annuellement par les Parties.

Les coûts de ces interventions seront partagés entre le Titulaire et l'Entrepreneur
à raison de 50% chacun, et réglés par l'Entrepreneur ; étant entendu que seule la
quote-part du Titulaire sera chargée au compte du Pétrole ou Gaz de Recouvrement.

Toutefois le Titulaire peut, si il le juge utile, procéder à ses frais à des vérifications
directes, sur des sujets particuliers relatifs à l'exploration dans un délai de deux (2)
années suivant la date d'entrée en production d’une Concession donnée. Le délai des
vérifications directes des sujets particuliers relatifs au développement et à
l'exploitation est d’une (1) année suivant la fin de l’exercice fiscal en cause. Après
accord entre les Parties, les ajustements comptables se feront comme de besoin.
Fait à Tunis en cinq (5) exemplaires originaux,

delwaheb KESRAOUI
Président Directeur Général

Hédi BOUCHAMAOUI

Gérant
* APR _
ER CE
ne ’ Ds
DEN NN EX À

EL L
